IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,780


EX PARTE SHAWN AARONTE STEWART, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F01-75069-HJ IN CRIMINAL DISTRICT COURT NO. 3

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to sixty  years' imprisonment. The Fifth Court of Appeals affirmed his
conviction. Stewart v. State, No. 05-02-01005-CR (Tex. App.-Dallas, April 2, 2003, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. We remanded this application
to the trial court for findings of fact and conclusions of law.
	On remand, the trial court recommended that relief be granted. We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fifth Court of Appeals in Cause No. 05-02-01005-CR that affirmed his conviction
in Case No. F-017069-HJ from Criminal District Court No. 3 of Dallas County.  Applicant shall file
his petition for discretionary review with the Fifth Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: October 10, 2007
Do not publish